                                            Case 4:17-cv-03269-HSG Document 64 Filed 12/28/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MAURICE L. HARRIS,                                Case No. 17-cv-03269-HSG
                                   8                    Plaintiff,                           ORDER DENYING REQUEST FOR
                                                                                             ANCILLARY JURISDICTION OVER
                                   9              v.                                         SETTLEMENT AGREEMENT
                                  10       RON DAVIS, et al.,                                Re: Dkt. No. 63
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a California prisoner proceeding pro se and currently incarcerated at San Quentin

                                  14   State Prison, filed the instant civil rights action pursuant to 42 U.S.C. § 1983. Now pending

                                  15   before the Court is Plaintiff’s request that the Court retain ancillary jurisdiction over the settlement

                                  16   agreement. Dkt. No. 63. The Court DENIES this request for the following reasons.

                                  17                                   PROCEDURAL BACKGROUND

                                  18           On November 10, 2020, the Court dismissed this action with prejudice pursuant to the

                                  19   November 6, 2020 Stipulation for Voluntary Dismissal with Prejudice (Fed. R. Civ. P.

                                  20   41(a)(1)(A)(ii)), executed by both Plaintiff and counsel for Defendants. Dkt. Nos. 61, 62. In the

                                  21   Order of Dismissal, the Court did not specifically retain jurisdiction over the settlement

                                  22   agreement.1 Dkt. No. 62. A status conference before Judge Illman has been set for January 5,

                                  23   2021 regarding payment and signatures. Dkt. No. 60.

                                  24                                               DISCUSSION

                                  25           Plaintiff requests that the Court retain ancillary jurisdiction over the settlement agreement

                                  26   until the agreement has been executed, stating that he is uncertain whether Defendants have

                                  27
                                       1
                                  28    Neither party requested that the Court retain jurisdiction over the settlement agreement. See Dkt.
                                       No. 61.
                                            Case 4:17-cv-03269-HSG Document 64 Filed 12/28/20 Page 2 of 3




                                   1   executed the settlement agreement because he has not received a copy of the settlement agreement

                                   2   signed by both parties. Dkt. No. 63. Plaintiff’s request is DENIED.

                                   3           A district court retains jurisdiction over a settlement agreement only if (1) the order

                                   4   specifically states that the court retains jurisdiction, or (2) the court embodies the agreement in its

                                   5   dismissal order. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994). A

                                   6   dismissal order that merely states it is “based on” or was issued “pursuant to” a settlement does

                                   7   not embody the agreement, and there is no ancillary jurisdiction to enforce the agreement.

                                   8   O’Connor v. Colvin, 70 F.3d 530, 532 (9th Cir. 1995). In addition, a “judge’s mere awareness and

                                   9   approval of the terms of the settlement agreement do not suffice to make them part of his order.”

                                  10   Kokkonen, 511 U.S. at 381; see also id. (“even a district court’s expressed intention to retain

                                  11   jurisdiction is insufficient to confer jurisdiction if that intention is not expressed in the order of

                                  12   dismissal.”). If a district court retains jurisdiction over a settlement agreement, breach of the
Northern District of California
 United States District Court




                                  13   settlement agreement violates the court’s order, thereby providing the district court ancillary

                                  14   jurisdiction to enforce the agreement. Id. at 381. However, where a district court has not

                                  15   specifically retained jurisdiction over a settlement agreement, the district court lacks authority to

                                  16   decide any dispute arising from a settlement agreement, e.g., a motion to enforce the agreement,

                                  17   after dismissal of the suit. Id. at 382.

                                  18           Here, the Court did not specifically retain jurisdiction over the settlement agreement in the

                                  19   Order of Dismissal. Accordingly, Plaintiff’s request that the Court retain ancillary jurisdiction

                                  20   over the settlement agreement is DENIED.

                                  21                                               CONCLUSION

                                  22           For the foregoing reasons, the Court DENIES Plaintiff’s request that the Court retain

                                  23   ancillary jurisdiction over the settlement agreement. The Court notes that a status conference will

                                  24   take place in less than two weeks that is intended to address the issues of signatures and payment.

                                  25   Dkt. No. 60. Plaintiff is advised to raise his concerns at the status conference. The Court requests

                                  26   that Defendants provide Plaintiff with a signed copy of the settlement agreement.

                                  27   //

                                  28   //
                                                                                           2
                                          Case 4:17-cv-03269-HSG Document 64 Filed 12/28/20 Page 3 of 3




                                   1         This order terminates Dkt. No. 63.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 12/28/2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  3
